


Schedule 6.1(f)
M/I Homes
Joint Ventures
DATE: ________________
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
12 mo.
 
 
 
M/I
Managing
Additional
Year
 
 
 
 
M/I
M/I
 
Joint Venture Name
Market
% Ownership
Member
Member(s)
Formed
Assets
Liabilities
Debt
Equity
Investment
Earnings (Loss)
Lender
 
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
 
 
 
 
 
 
 
NAME
 
 
 
 
 
—
—
—
—
—
—
 
NAME
 
 
 
 
 
—
—
—
—
—
—
 
 
 
 
 
 
 
 
 
 
 
 
 
 
TOTAL
 
 
 
 
 
$
—


$
—


$
—


$
—


$
—


$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
PLUS M/I SUB DEBT TO JVs
 
 
 
 
 
 
 
 
 
—
 
 
LESS IMPAIRMENT
 
 
 
 
 
 
 
 
 
 
 
 
M/I INVESTMENTS IN UNCONSOLIDATED JOINT VENTURES
 
 
 
 
 
 
 
 
$
—


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 







